NO. 07-02-0125-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 NOVEMBER 22, 2002

                         ______________________________


                          PAULINE PERALES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

             NO. A12226-9511; HONORABLE JACK R. MILLER, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


      Upon hearing evidence that appellant Pauline Perales had violated numerous

conditions of her community supervision together with her plea of true to one of the

allegations made by the State, the trial court revoked community supervision and assessed



      *
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
punishment at two years confinement in a state jail facility and a $500 fine. In presenting

this appeal, counsel has filed an Anders1 brief in support of a motion to withdraw. Based

upon the rationale expressed herein, the motion to withdraw is granted and the judgment

is affirmed.


       In support of his motion to withdraw, counsel asserts that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), he has

diligently reviewed the record and, in his opinion, the record reflects no reversible error or

grounds upon which an appeal can be predicated. Thus, he concludes the appeal is

frivolous and without merit. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. Counsel has also shown that he sent a copy of

the brief to appellant, and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of her right to

review the record and file a pro se brief if she desired to do so. Appellant filed a pro se

brief and the State did not favor us with a brief.


       A review of the record shows that on February 13, 1996, appellant plead guilty to

the felony offense of unauthorized use of a motor vehicle and was sentenced to two years

confinement and a $500 fine. However, the sentence was suspended and appellant was



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
placed on community supervision for five years. Three separate motions to revoke

community supervision were filed by the State. After the first, the trial court found

appellant in violation of the community supervision terms, but continued her on

supervision. Following appellant’s plea of true to the allegations contained in the State’s

second motion to revoke, the trial court extended the community supervision term to six

years. The State’s final motion to revoke community supervision was filed December 8,

1999, and heard by the trial court February 13, 2002. Appellant plead true to one of the

allegations contained in the motion to revoke, and following the hearing, the trial court

found appellant to be in violation of the community supervision terms and sentenced her

to the original two year confinement term.


       By the Anders brief, counsel presents one arguable issue, to-wit: whether the trial

court had authority to extend appellant’s community supervision longer than the original

five year term. He argues the court did not have such authority, and therefore her

community supervision term expired before the hearing on the motion to revoke, and the

State did not demonstrate the due diligence required to apprehend appellant prior to the

expiration of the community supervision term. However, after a discussion of the evidence

and legal authorities, counsel concedes that no reversible error is presented.


      Unauthorized use of a motor vehicle is a state jail felony. TEX . PEN . CODE ANN . §

31.07 (Vernon 1994). Under article 42.12



                                             3
       The minimum period of community supervision a judge may impose under
       this section is two years. The maximum period of community supervision a
       judge may impose under this section is five years, except that the judge may
       extend the maximum period of community supervision under this section to
       not more than 10 years.
TEX . CODE CRIM . PROC . ANN . art. 42.12, §15(b) (Vernon Supp. 2003). Therefore the trial

court did have the authority to extend the community supervision term from five years to

six because it did not exceed the maximum of ten years set forth in the Code. Because

appellant’s community supervision term had not expired at the time of her subsequent

arrest and hearing, due diligence on the part of the State to place appellant under arrest

was not an issue. Rodriguez v. State, 804 S.W.2d 516 (Tex.Cr.App. 1991).


       By her pro se brief, appellant also argues her two year sentence is excessive. We

disagree. Appellant’s conviction for unauthorized use of a motor vehicle, a state jail felony,

carries a penalty of 180 days to two years confinement. TEX . PEN . CODE ANN . § 12.35(a)

(Vernon 1994). A trial court is vested with a great degree of discretion in imposing an

appropriate sentence. Jackson v. State, 680 S.W.2d 809, 814 (Tex.Cr.App. 1984) (en

banc). Any punishment assessed within the range authorized by statute is not cruel and

unusual and does not render the sentence excessive. Nunez v. State, 565 S.W.2d 536,

538 (Tex.Cr.App. 1978); Price v. State, 35 S.W.3d 136, 144 (Tex.App.–Waco 2000, pet.

ref’d), citing McNew v. State, 608 S.W.2d 166, 174 (Tex.Cr.App. 1978).


       Appellate review of a revocation order is limited to determining whether a trial court

abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Cr.App. 1984). In a


                                              4
proceeding to revoke community supervision, the burden of proof is on the State to show

by a preponderance of the evidence that the probationer has violated a condition of

community supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d
871, 873 (Tex.Cr.App. 1993). If the State fails to meet its burden of proof, the trial court

abuses its discretion in revoking community supervision. Cardona, 665 S.W.2d at 494.

In determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court's ruling. Jones v. State, 589 S.W.2d
419, 421 (Tex.Cr.App. 1979). Although one sufficient ground for revocation supports the

trial court’s order, Moore v. State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980), a plea of true

standing alone is sufficient to support the trial court’s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex.Cr.App. 1979).


       A written stipulation of evidence was signed by appellant. She entered a plea of

true to one of the allegations contained in the State’s motion to revoke. The trial court

found that appellant’s plea of true was freely, voluntarily, knowingly, and intelligently made.

In addition to the plea of true to her failure to pay court costs and fines, evidence was also

presented that she failed to report to her community supervision officer, failed to report a

change of address, and failed to complete community service. Based on the record before

this Court, we find the trial court acted within its discretion in revoking appellant’s

community supervision.




                                              5
       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no nonfrivolous issues and agree with

counsel that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516
S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            6
7